DETAILED ACTION
This is a final office action is in response to communications filed on September 20th, 2021. Claims 1, 4-10, 13-17, and 19-20 are amended. Claim(s) 1-2 and 4-21 have been examined in this application. The Information Disclosure Statement (IDS) filed on August 18th, 2021 has been acknowledged.
Priority
This application discloses and claims only subject matter disclosed in prior application no. 15/728,086 that has a respective filing data of October 9th, 2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. 20180293573 by (“Ortiz”) in view of U.S Pub. 20180268401 by (“Ortiz’ 401”) in view of U.S Pub. 20200167815 by (“Naik”).
Regarding claim(s) 1, 10, and 17, Ortiz discloses, invoking, by the processor (“regarding servers, services, interfaces, portals, platforms, or other systems formed from computing devices”) (0490), a loyalty iFrame in response to determining the rewards event has been initiated (“A login or other prompt allowing selection of a virtual wallet payment option may be displayed to the user on the merchant's checkout/payment web page. Upon selection of the virtual wallet payment option by the requesting user, the merchant's web page may present a and “creation of loyalty, reward, gift, and other types of accounts”) (0092 and 0114), wherein the loyalty iFrame is associated with a loyalty provider (i.e. loyalty provider is associated with merchant systems) (“The invention also enables the use of a mobile wallet, banking app, online banking, or merchant application 112, 114 to notify a user 190, 190' of savings, discounts, rewards or other benefits offered to the user by merchant system(s) 130 and/or FIs 120. 160, and to enable the user 190 to select whether to accept such offers by selection of particular preferences in the process of establishing preferred funding sources, either in advance of or at the time of a particular transaction”) (0340), and wherein the loyalty iFrame is invoked by executing an embedded software development kit (SDK) based at least in part on the rewards event (i.e. executing an SDK is associated with the merchant application) (“user communication request device of a system level application programming interface (API) that is common to both the wallet(s) and merchant application(s). Such an API can, for example, be provided through use of a separate API (sometimes referred to as a "software development kit" or "SDK") or other programming feature made accessible by the trusted user request device and adapted to communicate with separate, stand-alone wallet and merchant APIs provided on the trusted device. Because tokens already stored in FI-based wallets may, in such implementations, be pulled by the merchant application, the user may be relieved of the requirement of inputting any credit card information directly into the merchant application in order to complete a transaction”) (0078-0079);
determining, by the processor, a loyalty ID based at least in part on a customer login credential received via the loyalty iFrame (“Upon selection of the virtual wallet payment option by the requesting user, the merchant's web page may present a secure login, for example, rendered in a nested browsing context (e.g. an iframe or other graphical overlay or insert) with interactive fields adapted to enable the requesting user to log in to the user's authorized bank, credit, loyalty, rewards, and/or other payment account(s)” and “a loyalty ID (which could be inputted during a transaction by scanning a loyalty card) is customer identifier that is specific to the particular merchant operating the loyalty program”) (0092 and 0471), the loyalty ID being determined by submitting a query to a loyalty provider database using the customer login credential (“dynamically maintained data structures storing one or more associations between customer accounts, merchant rewards programs, and the loyalty platform. For example, the “ghost card” may be configured to store in the data structure (e.g., a relational database, a linked list) one or more registrations that synchronize loyalty or other rewards products/accounts for a particular customer”) (0397);
writing, by the processor, a customer reward to a loyalty blockchain (“each trusted device 110', including any trusted mPOSs 134, may route transaction data sets securely from merchant system(s) 130 to FSP systems 160, 120 while complying with applicable blockchain/public ledger protocols” and “the registration synchronizes loyalty points with both a public blockchain stored on a first distributed ledger, and a private blockchain stored on a second distributed ledger. Variations are possible, and none, or only one of the public or private data structures may be blockchains that reside on distributed ledgers”) (0165 and 0411-0412), wherein the customer reward comprises the rewards event and the loyalty ID (“As a transaction progresses, each involved network node can validate the transaction, or a portion of it, and and “POS transactions can also be improved through application of payment processes enabled by the invention, including those which enable drawing on multiple user accounts, particularly when whole or partial payment using loyalty or rewards points is desired”) (0217 and 0410), and wherein the customer reward is written to the blockchain by updating a loyalty point ledger associated with the loyalty ID (“mobile pay wallet then interoperates with the loyalty platform, at steps 1.3.13.1-1.3 . . . 1.3.2 to determine earned points, and update loyalty accounts accordingly, with the points balance being successively provided back to the customer via steps 1.3.3.1.4-1.3.1.3.3” and  “a merchant platform registers with the loyalty blockchain implementation to synchronize loyalty points with the blockchain ledger. A user registers any loyalty card accounts with the user's mobile wallet. The wallet creates a "ghost card" in the wallet that is used to represent all loyalty cards. When a user wants to spend loyalty points at a merchant point of sale checkout (this could work in e-commerce as well), the mobile device, using geo-location, determines where the user is and configures the ghost card token with the loyalty information for the merchant, as resolved by geo-location on the phone”) (0424 and 0436).
Ortiz doesn’t specifically disclose, receiving the event notification comprises the loyalty ID and a loyalty point amount, updating a loyalty point balance of a transaction account associated with the loyalty provider based at least in part on the loyalty point amount, however Ortiz’401 discloses, receiving, by the processor, an event notification from the blockchain in an instance in which the customer reward has been written to the blockchain, and the event notification comprises the loyalty ID and a loyalty point amount (“customer 502 earns loyalty points via a merchant 504 with a relationship with a Partner organization 506. Each transaction is 
and 2updating, by the processor, a loyalty point balance of a transaction account associated with the loyalty provider based at least in part on the loyalty point amount (“Micro services 1516 includes a component to add or update loyalty account micro services 1516 include components to get loyalty points balance, get point transaction, earn points, redeem points, transfer points, and merchant settlement”) (0185, 0018, 0102);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for invoking a loyalty iFrame in response to receiving a rewards event associated with a loyalty provider invoked by executing an embedded SDK based on the rewards event, determining a loyalty ID based on a customer login credential received via the loyalty iFrame, and writing a customer reward to a loyalty blockchain by updating a loyalty  Ortiz, receiving the event notification comprises the loyalty ID and a loyalty point amount, updating a loyalty point balance of a transaction account associated with the loyalty provider based at least in part on the loyalty point amount, as taught by Ortiz’ 401 for the purpose to use of a distributed ledger and blockchain to process transaction settlement by maintaining and updating a public distributed ledger for clearing and settlement for transactions relating to loyalty points to receive a clearing and settlement notification for a transaction notification from the public distributed ledger and transmit the loyalty event notification to the electronic wallet application.
Ortiz doesn’t specifically disclose, determine a rewards event has been initiated by a user based at least in part on a completion of a behavioral event, the behavioral event comprising meeting a usage threshold from fitness tracker data, however Naik discloses, determining, by a processor, that a rewards event has been initiated by a user based at least in part on a completion of a behavioral event, the behavioral event comprising meeting a usage threshold from fitness tracker data (“the rewards structure 26 associates a certain threshold of the wellness activity (e.g., the previously-described physical wellness metrics 14, health-related purchases, or other health-related activity) with a certain percentage of the previously-listed types of the wellness award (e.g., cash back or statement credit). In the example shown in FIG. 3, the wellness activity may be the user wellness metric 14 of a daily step count, and a wellness award of a certain percentage of cash back may be assigned to different thresholds of daily steps. In this example, a user taking 5,000-9,999 steps receives 1% cashback for purchases made over the time period (e.g., a day), a user taking 10,000-14,999 steps receives 2% cashback for purchases made over the time period, a user taking 15,000-19,999 steps receives 2.5% cashback for purchases made over the time period …”) (0074-0076).
 Ortiz, determine a rewards event has been initiated by a user based at least in part on a completion of a behavioral event, the behavioral event comprising meeting a usage threshold from fitness tracker data, as taught by Naik for the purpose to provide individuals with instant feedback regarding the wellness data to help them ensure they are living the healthy lifestyle they desire.

Regarding claim(s) 2 and 11, Ortiz discloses, wherein the determining the loyalty ID comprises: receiving, by the processor and via the loyalty iFrame, the customer login credential (“A login or other prompt allowing selection of a virtual wallet payment option may be displayed to the user on the merchant's checkout/payment web page. Upon selection of the virtual wallet payment option by the requesting user, the merchant's web page may present a secure login, for example, rendered in a nested browsing context (e.g. an iframe or other graphical overlay or insert) with interactive fields adapted to enable the requesting user to log in to the user's authorized bank, credit, loyalty, rewards, and/or other payment account(s)”) (0092); 
transmitting, by the processor and via the loyalty iFrame, the customer login credential to the loyalty provider (“Upon successful log-in or other authorization, FI(s) associated with the designated payment accounts may respond by providing one or more payment tokens to the merchant, or to an acquirer or other third party payment processor designated by or otherwise  
and receiving, by the processor and via the loyalty iFrame, the loyalty ID in response to the loyalty provider matching the customer login credential to the loyalty ID (“all mobile transactions involving an HCE token or payment credential that has been provisioned to such a registered device 110' may also be processed as authentic if such transactions have originated from a device 110' matching or otherwise suitably associated with the registered identifying information”) (0204, 0092).

Regarding claim(s) 4, 13, and 19, Ortiz discloses, further comprising: receiving, by the processor, a balance update notification in response to the loyalty partner balance being updated on the blockchain (“suitable notifications and confirmations can be generated by the authorizing FI's 1760, 2150, and merchant system(s) 130, etc, for forwarding to the merchant system 130 and/or user device 110, 110', etc., as well as any other desired recipients”) (0306); 
and initiating, by the processor, a payment to the loyalty provider based at least in part on the loyalty partner balance, wherein in response to receiving the payment the loyalty provider updates the loyalty partner balance on the blockchain based at least in part on the payment (“A "ghost card" data structure may then register with one or more external data structures resident in or in communication with the loyalty platform configured for tracking, maintaining, rewarding, or otherwise redeeming or interacting with one or more loyalty programs … a merchant system or a user may wish to invoke a function call through an API, which when provided with a 

Regarding claim(s) 5, 14, and 20, Ortiz discloses, receiving, by the processor, a transaction request, wherein the transaction request comprises a loyalty point payment request (“For example, a transaction communication device, transaction request processor, or transaction controller, such as a purchaser's or other user's mobile or desktop computer, and/or one or more applications installed thereon, including for example one or more virtual wallet and/or merchant applications, may be registered with a trusted authentication platform, or `trusted platform,` such as a server operated by a bank or other account administrator, or which may be operated by or on behalf of a central registration or certification authority, over a communications network such as the internet”) (0068); 
invoking, by the processor, the loyalty iFrame, wherein the loyalty iFrame is invoked by executing the embedded SDK (“A login or other prompt allowing selection of a virtual wallet payment option may be displayed to the user on the merchant's checkout/payment web page. Upon selection of the virtual wallet payment option by the requesting user, the merchant's web page may present a secure login, for example, rendered in a nested browsing context (e.g. an iframe or other graphical overlay or insert) with interactive fields adapted to enable the requesting user to log in to the user's authorized bank, credit, loyalty, rewards, and/or other payment account(s). Upon successful log-in or other authorization, FI(s) associated with the designated payment accounts may respond by providing one or more payment tokens to the merchant, or to an acquirer or other third party payment processor designated by or otherwise associated with the merchant, the token representing one or more method(s) of payment and “a merchant application 114 may be authorized or otherwise enabled to access information from within a wallet application 112 of a trusted device 110' through implementation of a pull architecture, which may be facilitated by providing on the trusted device 110' a system level application programming interface (API) 116 that is common to or otherwise accessible by both the wallet and merchant application. Such an API can, for example, be provided in the form of a separate payment options application API 116 ("Pay with your bank SDK"), as shown in FIG. 12; alternatively, such an API 116 may itself serve as a common, or universal wallet 112, by polling applications 112, 114, and servers 120, 160 etc. for payment rescources available to a verified, authorized user 190 of a device 110, and presenting them in a suitably-configured GUI on an output device 610. Such features may offer significant advantages to users 190, merchants 130, and FIs/FSPs 120, 160, among others”) (0092 and 0197); 
determining, by the processor, the loyalty ID based at least in part on a second customer login credential received via the loyalty iFrame (Examiner interprets second customer login as customer login) (“A login or other prompt allowing selection of a virtual wallet payment option may be displayed to the user on the merchant's checkout/payment web page. Upon selection of the virtual wallet payment option by the requesting user, the merchant's web page may present a secure login, for example, rendered in a nested browsing context (e.g. an iframe or other graphical overlay or insert) with interactive fields adapted to enable the requesting user to log in to the user's authorized bank, credit, loyalty, rewards, and/or other payment account(s). Upon successful log-in or other authorization, FI(s) associated with the designated payment accounts may respond by providing one or more payment tokens to the merchant, or to an acquirer or and “a loyalty ID (which could be inputted during a transaction by scanning a loyalty card) is customer identifier that is specific to the particular merchant operating the loyalty program”) (0092 and 0471); 
and transmitting, by the processor, the loyalty ID and the transaction request to the loyalty provider, wherein in response to receiving the loyalty ID and the transaction request the loyalty provider updates the loyalty point ledger on the blockchain based at least in part on the loyalty point payment request (“Upon successful log-in or other authorization, FI(s) associated with the designated payment accounts may respond by providing one or more payment tokens to the merchant, or to an acquirer or other third party payment processor designated by or otherwise associated with the merchant, the token representing one or more method(s) of payment identified within the user's electronic wallet and adequate for satisfying the transaction payment”) (0092, 0204).

Regarding claim(s) 6 and 15, Ortiz discloses, wherein in response to receiving the loyalty ID and the transaction request the loyalty provider processes and authorizes a transactional event (“Upon selection of the virtual wallet payment option by the requesting user, the merchant's web page may present a secure login, for example, rendered in a nested browsing context (e.g. an iframe or other graphical overlay or insert) with interactive fields adapted to enable the requesting user to log in to the user's authorized bank, credit, loyalty, rewards, and/or other payment account(s). Upon successful log-in or other authorization, FI(s) associated with 

Regarding claim(s) 7 and 16, Ortiz doesn’t specifically disclose, behavioral event comprises at least one of completing a survey, enrolling in an e-mailing list, however Ortiz’ 401 discloses, wherein the behavioral event comprises at least one of completing a survey or enrolling in an e-mailing list (“The micro service API 1416 can support the “earn” points function based on a user's activity such as purchase, opening account, submitting a survey etc. Each loyalty activity or event will have corresponding and configurable earning rules which will apply to calculate the number of earned points. The earning operation will result in a credit transaction to the respective loyalty account. When the earning is happening as part of a purchase, then a banking product (deposit account, credit card) can be used to complete the purchase transaction”) (0169, 0210).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for invoking a loyalty iFrame in response to receiving a rewards event associated with a loyalty provider invoked by executing an embedded SDK based on the rewards event, determining a loyalty ID based on a customer login credential received via the loyalty iFrame, and writing a customer reward to a loyalty blockchain by updating a loyalty point ledger associated with the loyalty ID, as disclosed by Ortiz, behavioral event comprises at least one of completing a survey, enrolling in an e-mailing list, or meeting a usage threshold for a  Ortiz’ 401 for the purpose to use of a distributed ledger and blockchain to process transaction settlement by maintaining and updating a public distributed ledger for clearing and settlement for transactions relating to loyalty points to receive a clearing and settlement notification for a transaction notification from the public distributed ledger and transmit the loyalty event notification to the electronic wallet application.

Regarding claim(s) 8, Ortiz doesn’t specifically disclose, rewards event comprises a loyalty point payout that is determined based at least in part on the fitness tracker data, however Naik discloses, wherein the rewards event comprises a loyalty point payout that is determined based at least in part on the fitness tracker data (“the rewards structure 26 associates a certain threshold of the wellness activity (e.g., the previously-described physical wellness metrics 14, health-related purchases, or other health-related activity) with a certain percentage of the previously-listed types of the wellness award (e.g., cash back or statement credit). In the example shown in FIG. 3, the wellness activity may be the user wellness metric 14 of a daily step count, and a wellness award of a certain percentage of cash back may be assigned to different thresholds of daily steps. In this example, a user taking 5,000-9,999 steps receives 1% cashback for purchases made over the time period (e.g., a day), a user taking 10,000-14,999 steps receives 2% cashback for purchases made over the time period, a user taking 15,000-19,999 steps receives 2.5% cashback for purchases made over the time period …”) (0074-0076).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for invoking a loyalty iFrame in response to receiving a rewards event associated with a loyalty provider invoked by executing an embedded SDK based on the rewards event, determining a loyalty ID based on a customer login credential received via  Ortiz, rewards event comprises a loyalty point payout that is determined based at least in part on the fitness tracker data, as taught by Naik for the purpose to provide individuals with instant feedback regarding the wellness data to help them ensure they are living the healthy lifestyle they desire.

Regarding claim(s) 9, Ortiz doesn’t specifically disclose, loyalty point payout is based at least in part on a number of fitness thresholds achieved from the fitness tracker data, however Naik discloses, wherein the loyalty point payout is based at least in part on a number of fitness thresholds achieved from the fitness tracker data (“the rewards structure 26 associates a certain threshold of the wellness activity (e.g., the previously-described physical wellness metrics 14, health-related purchases, or other health-related activity) with a certain percentage of the previously-listed types of the wellness award (e.g., cash back or statement credit). In the example shown in FIG. 3, the wellness activity may be the user wellness metric 14 of a daily step count, and a wellness award of a certain percentage of cash back may be assigned to different thresholds of daily steps. In this example, a user taking 5,000-9,999 steps receives 1% cashback for purchases made over the time period (e.g., a day), a user taking 10,000-14,999 steps receives 2% cashback for purchases made over the time period, a user taking 15,000-19,999 steps receives 2.5% cashback for purchases made over the time period …”) (0074-0076).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for invoking a loyalty iFrame in response to receiving a rewards event associated with a loyalty provider invoked by executing an embedded SDK based on the rewards event, determining a loyalty ID based on a customer login credential received via  Ortiz, loyalty point payout is based at least in part on a number of fitness thresholds achieved from the fitness tracker data, as taught by Naik for the purpose to provide individuals with instant feedback regarding the wellness data to help them ensure they are living the healthy lifestyle they desire.

Regarding claim(s) 12, and 18, Ortiz doesn’t specifically disclose, loyalty provider updates the loyalty partner balance on the blockchain based at least in part on the loyalty point amount being updated at the transaction account associated with the loyalty provider, however Ortiz ‘401 discloses, wherein the loyalty provider is configured to update a loyalty partner balance on the blockchain based at least in part on the loyalty point amount being updated at the transaction account associated with the loyalty provider (“maintain and update a distributed ledger for loyalty points management; and the loyalty platform being configured to create a block for a loyalty transaction for the loyalty event notification using a private node, the block for the loyalty transaction indicating the customer identifier and the loyalty event, the loyalty platform being configured to maintain a loyalty account for the customer using the block” and “Micro services 1516 include a component to add or update a loyalty profile for the customer 1502 and a linked loyalty component to integrate with the linked loyalty card 1510 provisioned on the mobile wallet 1506. Micro services 1516 includes a component to add or update loyalty account micro services 1516 include components to get loyalty points balance, get point transaction, earn points, redeem points, transfer points, and merchant settlement. Micro services 1516 interact with the linked loyalty card 1510 to trigger different components and exchange data”) (0018 and 0185).
 Ortiz, updating a loyalty point balance of a transaction account associated with the loyalty provider based at least in part on the loyalty point amount and the loyalty point ledger associated with the loyalty ID in the blockchain by writing update data to the blockchain, as taught by Ortiz’ 401 for the purpose to use of a distributed ledger and blockchain to process transaction settlement by maintaining and updating a public distributed ledger for clearing and settlement for transactions relating to loyalty points to receive a clearing and settlement notification for a transaction notification from the public distributed ledger and transmit the loyalty event notification to the electronic wallet application.

Regarding claim(s) 21, Ortiz doesn’t specifically disclose, receiving a confirmation of a payment from a loyalty partner system and updating a loyalty partner balance on the blockchain, however Ortiz’ 401 discloses, receiving, by the processor, a confirmation of a payment from a loyalty partner system (“Upon obtaining the confirmation that the transaction has been cleared on the public distributed ledger network, signals may be generated to initiate propagation of the transaction to the plurality of private nodes”) (0091, 0033);
and updating, by the processor, a loyalty partner balance on the blockchain in response to receiving the confirmation of the payment from the loyalty partner system (“A confirmation record (e.g. transaction identifier) for the deposit transaction record is provided by the 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for invoking a loyalty iFrame in response to receiving a rewards event associated with a loyalty provider invoked by executing an embedded SDK based on the rewards event, determining a loyalty ID based on a customer login credential received via the loyalty iFrame, and writing a customer reward to a loyalty blockchain by updating a loyalty point ledger associated with the loyalty ID, as disclosed by Ortiz, receiving a confirmation of a payment from a loyalty partner system and updating a loyalty partner balance on the blockchain, as taught by Ortiz’ 401 for the purpose to use of a distributed ledger and blockchain to process transaction settlement by maintaining and updating a public distributed ledger for clearing and settlement for transactions relating to loyalty points to receive a clearing and settlement notification for a transaction notification from the public distributed ledger and transmit the loyalty event notification to the electronic wallet application.


Response to Arguments
With regards to §103 rejections:
Applicant's arguments, see pages 13-16, filed September 20th, 2021 with respect to the rejection(s) of claims 1-2 and 4-21 under 35 U.S.C 103 have been fully considered but are moot in view of the new ground(s) of rejection.
Because Applicant's remarks have not overcome the rejections of independent claims, the remarks regarding the dependent claims are likewise moot.

Conclusion        
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. U.S. Pat. No. 8719056 to (“Bartley”); “Loyalty Points on the Blockchain” (“Agrawal”). 
Bartley discloses, behavior reward system to engage in rewards program members based on rewards for participation in a variety of health activities. Health activities are recommended to members based on demographic and health profile information and include general health activities such as participation in fitness programs as well as disease management and clinical programs, educational campaigns, online, interactive, and social networking activities, and community based activities. Each activity may relate to a particular participation event so that members are rewarded for enrolling in a program as well as for ongoing participation. Members earn points for each health activity in which they participate. The points are accumulated in a rewards account accessible from a web site portal and can be redeemed. The computerized system and method provides flexibility to allow a reward program sponsor to respond to different needs of the rewards program population at the consumer level.
Agrawal discloses, analyze the current, traditional loyalty programs and the challenges associated with them. It highlights how blockchain can resolve these challenges and provide a better experience that currently exist in the blockchain ecosystem and provides potential future implementations. Finally, the paper analyzes the implementation of coupons in comparison with loyalty points programs, highlighting the vast spread of blockchain implementation.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GAUTAM UBALE/Primary Examiner, Art Unit 3682